UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-1539


JIANWEN HUANG,

                 Petitioner,

          v.

ERIC H. HOLDER, JR.,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 17, 2012               Decided:   January 7, 2013


Before NIEMEYER, SHEDD, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


June Zhou, LAW OFFICES OF JUNE ZHOU, PLLC, Deerfield Beach,
Florida, for Petitioner. Stuart F. Delery, Acting Assistant
Attorney General, Richard M. Evans, Assistant Director, Allen W.
Hausman, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jianwen     Huang,      a    native             and     citizen        of     China,

petitions for review of an order of the Board of Immigration

Appeals    dismissing      his     appeal       from        the     Immigration          Judge’s

denial of his applications for relief from removal.

            Huang     first      challenges           the    determination              that   he

failed to establish eligibility for asylum.                             To obtain reversal

of   a   determination     denying      eligibility               for    relief,    an     alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”        INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).     We have reviewed the evidence of record and Huang’s

claims and conclude that Huang fails to show that the evidence

compels a contrary result.           Having failed to qualify for asylum,

Huang cannot meet the more stringent standard for withholding of

removal.    Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).                              Finally, we uphold

the finding below that Huang failed to demonstrate that it is

more likely than not that he would be tortured if removed to

China.    8 C.F.R. § 1208.16(c)(2) (2012).

            Accordingly,      we    deny        the    petition          for     review.       We

dispense    with    oral      argument      because           the        facts     and     legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                   3